 

 

Ex10_46_ex 10_46_page_1.gif [rsls20171231ex104624d69001.gif]

EXHIBIT 10.46 ROYALTY AGREEMENT This Agreement (this "Agreement") is made as of
December 18. 2006. by and between Abdominis, Inc., a Delaware corporation
(“Abdominis''), and John Alverdy, M.D., an individual (“Alverdy"), (hereinafter
referred to collectively as the ''Parties" and individually as a ''Party").
RECITALS A. Alverdy, pursuant to that certain Consulting Agreement dated May 1,
2006, by and between Abdominis and Alverdy (the "Consulting Agreement"), has
previously assigned his interests in the Products and the Patent Rights to
Abdominis and is in the process of completing such assignment of the patent
application (the “Assignment”). B. The Parties now wish to specify in certain
detail the consideration that is to be paid to Alverdy by Abdominis for the
Assignment. NOW THEREFORE, in consideration of the mutual obligations set forth
in this Agreement, Abdominis and Alverdy hereby agree as follows: ARTICLE I
DEFINITIONS I.I Affiliate. "Affiliate" shall mean any entity which controls, is
controlled by or is under common control with another entity. 1.2 Net Proceeds.
“Net Proceeds" shall mean the total proceeds received from the sale of either
the Patent Rights, or the sale of Products by Abdominis, to a Third Party, less
all reasonable costs incurred by Abdominis in completing such sale, including
but not limited to, attorneys’ fees, accountants’ fees, appraisers’ fees and any
commissions. 1.3 Net Sales. “Net Sales" shall mean the total amount invoiced to
Third Parties by Abdominis or its Affiliates in connection with the sale, lease
or use of a Product, less, to the extent actually incurred: (a) allowances and
adjustments credited or payable, including credit for damaged, outdated and
returned products; (b) trade, cost or quantity discounts earned or granted; (c)
transportation charges (including insurance costs), sales taxes, excise taxes
and duties, and other similar charges; (d) wholesaler chargebacks; and (e) taxes
on sale, transportation or use paid by Abdominis. Net Sales shall be calculated
in accordance with Abdominis’ standard internal policies and procedures. Net
Sales shall not include sales by Abdominis to its Affiliates for resale,
provided that if Abdominis sells Product to an Affiliate for resale, Net Sales
shall include the amounts invoiced by DOSOC/l I 96332v3/016495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_2.gif [rsls20171231ex104624d69002.gif]

such Affiliate to Third Parties on the resale of such Product. A "sale" shall
also include a transfer or other disposition for consideration other than cash,
in which case such consideration shall be valued at the fair market value
thereof. 1.4 Patent Rights. “Patent Rights" shall mean the patent application
listed in Exhibit A attached to this Agreement; any continuing applications
thereof including divisions; but excluding continuations-in-part except to the
extent of claims entitled to the priority date of the parent case; any patents
issuing on this application including reissues and reexaminations; and any
corresponding foreign patents or patent applications; all of which will be
automatically incorporated in and added to Exhibit A and made a part of this
Agreement. 1.5 Product. "Product" shall mean any article, composition,
apparatus, substance, or any other material whose manufacture, use or sale would
constitute an infringement of any material claim within Patent Rights, or any
service, article, composition. Apparatus, substance, or any other material made,
used, or sold by or utilizing or practicing a method which would infringe a
claim within the Patent Rights. 1.6 Third Party. “Third Party'' shall mean any
individual, corporation, partnership, trust or other business organization or
entity, and any other recognized organization other than the parties hereto and
their Affiliates. ARTICLE II DISCLAIMER OF OWNERSHIP Disclaimer of Ownership.
Alverdy irrevocably disclaims any ownership or other interest in or to the
Products and the Patent Rights and acknowledges that his sole rights with
respect to the Products and the Patent Rights is the right to receive the
payments set forth in Article III below. ARTICLE III CONSIDERATION TO BE
RECEIVED BY ALVERDY 3.1 Royalties. On all sales of Products by Abdominis in
territories where the Patent Rights exist. Abdominis shall pay Alverdy a royalty
of one percent (1%) of Net Sales. If any Product is manufactured and sold to a
Third Party under license from Abdominis, Abdominis shall pay Alverdy one
percent (1 %) of Net Sales of Products by such licensee, but not more than ten
percent (10%) of the amount actually received by Abdominis from such license. If
any Product is sold in a series of transactions covered by more than one license
or sublicense hereunder, only one royalty shall be payable, based upon the Net
Sales for the first transaction in such series of transactions. 3.2 Reports and
Payment. Abdominis shall, and shall cause its Affiliates and sublicensees, to
keep complete and accurate records of Net Sales of all sales of Products with
respect to which royalties are payable pursuant to this Agreement for a period
of three (3) years following the year in which the sales were made. Forty five
(45) days following the close of each fiscal quarter, Abdominis shall submit to
Alverdy a written report setting forth its sales of Products, the Net Sales of
such Products and the calculation of the amount of royalties due and payable to
Alverdy for the fiscal quarter just ended. Each report shall be accompanied by
payment of the amount of royalty shown by the report to be due in accordance
with the provisions of Article III hereof; provided, however, Abdominis shall
accrue such payment of royalties until such time as the patent application
DOCSOC/l196332v3/016495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_3.gif [rsls20171231ex104624d69003.gif]

set forth on Exhibit A has had a patent issued by the U.S. Patent and Trademark
Office containing a claim covering a Product at which time such accrued
royalties shall be paid to Alverdy. In the event Abdominis has not collected on
an account after 180 days following delivery of an invoice therefor, Abdominis
shall include in its next sales report to Intersect a statement of such failure
to collect from such account and shall reduce the amount of royalties otherwise
payable under such report by (i) the amount of royalties, if any, paid on
account of such customer sales which have yet to be paid by such customer and
(ii) on account of any sales to such customer since the most recent sales
report. Abdominis shall pay all royalties due on such customer's account once
such customer has paid Abdominis. 3.3 Diligence. Abdominis shall have control
over the development, manufacture and sale of the Product and Alverdy shall have
no claim against Abdominis for any failure of Abdominis to achieve any Net Sales
or Net Proceeds. 3.4 Sale of the Rights to the Patents. If at any time during
the term of this Agreement Abdominis sells its rights in one or more of the
Patents to a Third Party, Abdominis, shall have the Third Party assume
Abdominis' obligations hereunder, and such Third Party shall continue paying
royalties to Alverdy in accordance with Section 3.1 of this Agreement 3.5 Sale
of Abdominis. If at any time during the term of this Agreement Abdominis shall
be acquired by a Third Party (whether by purchase of stock, purchase of
substantially all assets, merger or consolidation), Abdominis shall have the
surviving entity assume Abdominis' obligations hereunder, and such entity shall
continue to pay royalties to Alverdy in accordance with Section 3.1 of this
Agreement. 3.6 Taxes. Any and all taxes levied by a proper taxing authority and
paid by Abdominis, or its Affiliates or sub licensees, on account of royalties
accruing to Alverdy under this Agreement, remittable from a country in which
provision is made in the law or by regulation for withholding of taxes, will be
deducted from royalties paid by Abdominis, provided that proof of payment is
secured and promptly sent to Alverdy as evidence of such payment. 3.7
Governmental Royalty Limitations. If the royalty rate specified herein should
exceed the permissible rate established in any country which requires government
approval for royalty remittance, the royalty rate for sales in such country
shall be adjusted to the highest legally permissible or governmentally approved
rate. 3.8 Payable in United States Funds. All royalty payments shall be made in
United States funds. When Products are sold for currency other than United
States dollars, the royalties will first be determined in the foreign currency
of the country in which those Products were sold and converted into equivalent
United States funds. Abdominis shall use the exchange rate set out in the Wall
Street Journal or similar publication on the last day of the calendar quarter.
ARTICLE IV RECORDS AND REPORTS 4.1 Records. Abdominis shall keep complete and
accurate records with respect to which the royalties are determined pursuant to
this Agreement for a period of three (3) years following the year in which such
payments were made. DOCSOC/ll96332v3/016495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_4.gif [rsls20171231ex104624d69004.gif]

4.2 Accountants Review. Alverdy shall have the right to nominate an independent
accountant reasonably acceptable to Abdominis, to have access to the records of
Abdominis during reasonable business hours, not more than one time per year for
the purpose of verifying, at Alverdy’s expense (unless Abdominis' payment
accountings are more than five percent (5%) at variance with Abdominis' records
then Abdominis shall pay), the payments due to Alverdy. Abdominis may request
that such accountant hold all information received in confidence except as
provided in the following sentence, including requiring the execution of a
Confidentiality Agreement. Such accountant shall disclose to Alverdy only
information relating to the accuracy of the payment reports and payments made
according to this Agreement. ARTICLE V DURATION AND TERMINATION 5.1 Duration of
Agreement. Unless otherwise terminated by operation of law or by acts of the
Parties in accordance with the terms of this Agreement, this Agreement is in
force from the date first mentioned above and remains in effect for the life of
the last-to-expire patent in the Patent Rights. ARTICLE VI CONFIDENTIALITY 6.1
Confidential Information. Confidential information shall consist of any
information designated as confidential and relating to the Patent Rights and the
Products, including the Reports and the payments made hereunder. Alverdy shall
not use any such confidential information other than to exercise his rights
hereunder, or disclose confidential information to any third party without the
prior written consent of Abdominis. 6.2 Exceptions. The restrictions set forth
in Section 6.1 shall not apply to confidential information that (i) becomes
generally known to the public subsequent to the date hereof through no wrongful
act or omission of Alverdy, (ii) is disclosed by Alverdy pursuant to the order
or requirement of a court, administrative agency or governmental body, provided,
however, that Alverdy shall provide prompt notice thereof to Abdominis to enable
Abdominis to seek a protective order or otherwise prevent such disclosure, or
(iii) has been approved for release in writing by Abdominis. 6.3 Remedies. Any
breach of the restrictions contained in this Article VI is a breach of this
Agreement which may cause irreparable harm to Abdominis entitling Abdominis to
injunctive relief in addition to all legal remedies. ARTICLE VII MISCELLANEOUS
7.1 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter contained herein and
merges all prior discussions between them. No claimed oral agreement in respect
hereto shall be considered as any part thereof. No modification or claimed
waiver of any of the provision hereof shall be valid unless in writing and
signed by authorized representatives of the Party against whom such modification
or waiver is sought to be enforced. DOCSOC/1196332v3/016495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_5.gif [rsls20171231ex104624d69005.gif]

7.2 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the law of any jurisdiction, the validity of
the remaining parts or provisions shall not be affected by such holding. 7.3
Assignability. Alverdy shall not assign this Agreement or his rights hereunder
without the prior written consent of Abdominis. Abdominis shall have the right
to assign this Agreement subject to the terms of Section 3.4 and 3.5 herein. 7.4
Governing Law. This Agreement shall be interpreted and construed and the legal
relations created herein shall be determined in accordance with the laws of the
State of California, without reference to choice of laws principles, but the
scope and validity of any patent or patent application will be governed by the
applicable laws of the country of the patent or patent application. 7.5 General
Assurances. The Parties agree to execute, acknowledge, and deliver all such
further instruments, and do all such other acts, as may be necessary or
appropriate from time to time in order to carry out the intent and purpose of
this Agreement. 7.6 Disputes. If Alverdy objects to Abdominis' determinations
relating to payments, Alverdy shall cause to be delivered to Abdominis, within
thirty (30) days of Abdominis' determination, written notice of such objection
and his intent to submit the matter to an independent accountant as otherwise
provided in Section 4.2 herein. Alverdy shall select an independent accountant
with at least 10 years experience within thirty (30) days of receipt of delivery
of the quarterly statements provided in Section 3.2 herein by Abdominis. The
accountant shall undertake its review of all such records within sixty (60) days
of commencement of such accountant's review. The accountant shall deliver its
decision to Intersect and Abdominis. The decision rendered by the accountant as
to the determination in question shall be binding on the Parties. Alverdy shall
bear all costs associated with the accounting, unless the accountant determines
that Abdominis underpaid the payment in question by more than five percent (5%),
in which case Abdominis shall bear the expenses of the accountant. 7.7
Arbitration. Any controversy, dispute or claim arising out of or in connection
with or relating to this Agreement (other than payment determinations covered in
Section 7.6 above) will be submitted by the Parties to arbitration by the
American Arbitration Association in Orange County, California in accordance with
the commercial rules then in effect for that Association before a single
arbitrator. The award rendered by the arbitrator shall include costs of
arbitration, reasonable attorneys' fees and reasonable costs for expert and
other witnesses, and judgment upon such award may be entered in any court having
jurisdiction thereof. 7.8 Notices and Statements. Any notice, statement, or
report permitted or required to be given under the provision of this Agreement
shall be in writing signed by the Party giving such notice, statement or report
and shall be sent to the appropriate address given below: If to Abdominis:
Abdominis, Inc. 26429 Rancho Parkway South, Unit 140 Lake Forest, CA 91730
Attention: Chief Executive Officer DOCSOC/ll96332v3/0l6495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_6.gif [rsls20171231ex104624d69006.gif]

With a copy to: Stradling Yocca Carlson & Rauth 660 Newport Center Drive, Suite
1600 Newport Beach, CA 92660 Attention: Bruce Feuchter Fax: (949) 823-5123 If to
Alverdy: John Alverdy, M.D. 921 Club Circle Glenview, IL 60025 If to Alverdy:
Any of the above addresses can be changed upon ten (10) days written notice to
the other parties. Any such notice, statement or report that is dispatched by
prepaid registered or certified mail shall be deemed to have been duly given
upon mailing thereof. 7.9 Waiver of Default. No waiver by a party of any
provision of this Agreement shall be deemed a waiver of any other provision
hereof or of any subsequent breach by a party of the same or any other
provision. A Party's consent to, or approval of, any act shall not be deemed to
render unnecessary the obtaining of a Party's consent to, or approval of, any
subsequent act by the other Party. No remedy or election as provided for in this
Agreement shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity. 7.10 Binding Effect. This Agreement
shall be binding on and inure to the benefit of the Parties hereto and their
respective heirs, successors and permitted the· assignees. 7.11 Counterparts.
This Agreement may be executed in several counterparts and such counterparts
together shall constitute but one and the same instrument. 7.12 Headings. The
headings of the several sections are inserted for convenience of reference only
and are not intended to be a part of, or to affect the meaning or interpretation
of, this Agreement. 7.13 No Agency. Abdominis' and Alverdy's activities
hereunder shall be conducted as independent contractors and no agency
relationship shall exist between the Parties. 7.14 Modification. This Agreement
shall not be modified except by a writing signed on behalf of each of the
parties hereto. [Signature Page Follows] DOCSOC/1196332v3/016495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_7.gif [rsls20171231ex104624d69007.gif]

IN WITNESS WHEREOF, the parties have executed this Royalty Agreement as of the
day and year first above Written. ABDOMINIS, INC. By: David Milne, Director John
Alverdy, M.D. DOCSOC/1196332v3/016495-0002

 







--------------------------------------------------------------------------------

 



 

 

Ex10_46_ex 10_46_page_8.gif [rsls20171231ex104624d69008.gif]

EXHIBIT A Patent Rights US. Patent Application Patent Application #10513583
Patent Publication #20050159769 END EXHIBIT A DOCSOC/1l96332v3/016495-0002

 



--------------------------------------------------------------------------------